DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 01/18/22 is acknowledged.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (USPGPUB DOCUMENT: 2014/0011014, hereinafter King) in view of Andry (USPGPUB DOCUMENT: 2008/0265406, hereinafter Andry).




depositing a colloidal template(120a)[0027] onto a substrate(105), wherein the colloidal template(120a)[0027] is porous;
depositing[0036,0037] a metal layer(630/130)[0044] onto and within the colloidal template(120a)[0027];
depositing a cap structure(155a) onto the colloidal template(120a)[0027] opposite of the substrate(105);
removing[0044,0045] the colloidal template(120a)[0027] from between the substrate(105) and the cap structure(155a) to form a metal inverse opal structure(135/635) disposed therebetween;

King does not specifically teach depositing an electrical isolation layer in contact with the cap structure(155a) opposite the metal inverse opal structure(135/635); and
attaching the electrical isolation layer to a cooling device.

Andry discloses in Fig 5 depositing an electrical isolation layer (508/epoxy of Andry)[0045,0049] in contact with the cap structure(509); and attaching the electrical isolation layer to a cooling device (505 of Andry).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Andry to the teachings of King in order to improve devices and methods for effectively cooling high-density and/or high-


Re claim 2 King and Andry disclose the method of claim 1, wherein the depositing of the metal layer(630/130) onto and within the colloidal template(120a)[0027] is via electrodepositing[0036,0037] with a metal.

Re claim 3 King and Andry disclose the method of claim 2, wherein the metal is a copper that forms copper inverse opals (Copper)[0045,0046].

Re claim 4 King and Andry disclose the method of claim 2, wherein the depositing of the cap structure(155a) is by electroplating which forms the cap structure(155a) by electroplating[0046] the metal beyond a tallest level of the colloidal template(120a)[0027] in a system vertical direction (see Fig 7).

Re claim 5 King and Andry disclose the method of claim 1, further comprising depositing a collector electrode(110) attached on the cap structure(155a).

Regarding the limitation “further comprising depositing a collector electrode attached on the cap structure". The interpretation of "on" is being interpreted as used to indicate immediate proximity.  This interpretation is being based from a general purpose 

Re claim 6 King and Andry disclose the method of claim 5, wherein depositing the collector electrode(110) comprises electrodepositing[0036,0037] the collector electrode(110) on the cap structure(155a).

Re claim 7 King and Andry disclose the method of claim 5, wherein depositing the collector electrode(110) comprises spot welding the collector electrode(110) on the cap structure(155a).

A spot welding process for a metal deposition process would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR, see MPEP 2143.

Re claim 8 King and Andry disclose the method of claim 1, wherein the cooling device (505 of Andry) is a heatsink (since 505 is a cooling device that dissipates heat, this may be interpreted as a heat sink)[0041 of Andry].

Re claim 9 King and Andry disclose the method of claim 8, wherein: the cooling device (505 of Andry) is a manifold in fluid communication with a surface of the substrate(105) via an integrated fluid channel (fluid channel 405 in Fig 4 of Andry) system comprising:
an inlet fluid channel (fluid channel 405 in Fig 4 of Andry), and

wherein the inlet fluid channel (fluid channel 405 in Fig 4 of Andry) and the outlet fluid channel (fluid channel 405 in Fig 4 of Andry) are in fluid communication through the metal inverse opal structure(135/635).

Re claim 10 King and Andry disclose the method of claim 1, wherein the substrate(105) is a power electronics device (3D devices may be interpreted as a power electronics device)[0030].

Claim(s) 11, 13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (USPGPUB DOCUMENT: 2014/0011014, hereinafter King) in view of Braun(USPGPUB DOCUMENT: 2014/0314948, hereinafter Braun).

Re claim 11 King discloses in Fig 4B, 6a-6f & 7 a method for forming a power electronic assembly, the method comprising: depositing a colloidal template(120a)[0027] onto a substrate(105), wherein the colloidal template(120a)[0027] is porous; electrodepositing[0036,0037] a metal layer(630/130) onto and within the colloidal template(120a)[0027]; removing[0044, 0045] the colloidal template(120a)[0027] from the substrate(105) to form a metal inverse opal structure(135/635) having a plurality of pores; coating an inner surface of each of the plurality of pores with an electrical isolating material(145 in Fig 4b)[0041]; 



Braun discloses in Fig 2A-2E, rotated 180 degrees, depositing a mask (226/228)[0012,0060 of Braun] onto a surface of the inverse structure (202)[0060] opposite of the surface in contact with the substrate(surface of 206/230 opposite 226/228) (Under broadest reasonable interpretation, the term “substrate” presently considered to be met by 206/230 since a substrate may be one layer that provides support and since 206/230 provides the surface of support, 206/230 may be interpreted as a ‘substrate’); electroplating (electrodeposition deposits metal and may therefore be interpreted as electroplating) [0012,0061] a cap structure(208/210) onto the mask and the inverse structure(202); and removing the mask[0061] to form an integrated fluid channel  system (3D bicontinuous porous electrodes can enable rapid charge and discharge for lithium ion batteries because of their shortened pathways for both liquid-phase)[0005].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Braun to the teachings of King in order to have better control over the size and morphology of an improved method of fabricating a three-dimensional (3D) porous electrode architecture [0006, Braun].  In doing so, depositing a mask(226/228)[0012 of Braun] onto a surface of the metal inverse opal 


Re claim 13 King and Braun disclose the method of claim 11, wherein the metal inverse opal structure(135/635) is a copper inverse opal structure (Copper)[0045,0046].

Re claim 15 King and Braun disclose the method of claim 11, further comprising depositing a collector electrode, wherein the collector electrode(110) is attached on the cap structure(155a).

Re claim 16 King and Braun disclose the method of claim 15, wherein the collector electrode(110) is deposited on the cap structure(155a) by electrodepositing[0036,0037] the collector electrode(110) on the cap structure(155a) or spot welding the collector electrode(110) on the cap structure(155a).

Re claim 17 King and Braun disclose the method of claim 11, wherein the substrate(105) is a power electronics device(3D devices may be interpreted as a power electronics device)[0030].

Claim(s) 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (USPGPUB DOCUMENT: 2014/0011014, hereinafter King) and Braun in view of Andry.


Re claim 12 King and Braun disclose the method of claim 11, 

King does not specifically teach further comprising: depositing an electrical isolation layer in contact with the cap structure(155a) opposite the metal inverse opal structure(135/635); and attaching the electrical isolation layer to a cooling device (505 of Andry).

Andry discloses in Fig 4 & 5 further comprising: depositing an electrical isolation layer (508/epoxy of Andry)[0045,0049]  in contact with the cap structure(509); and attaching the electrical isolation layer to a cooling device (505 of Andry).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Andry to the teachings of King in order to improve devices and methods for effectively cooling high-density and/or high-performance IC chip packages and modules[0004, Andry].  In doing so, depositing an electrical isolation layer (508/epoxy of Andry)[0045,0049] in contact with the cap structure(509 of Andry) opposite the metal inverse opal structure(155a/130 of King);



Re claim 14 King and Braun and Andry disclose the method of claim 12, wherein:
the cooling device (505 of Andry) is a manifold configured to be in fluid communication with the integrated fluid channel (fluid channel 405 in Fig 4 of Andry) system; and
a cooling fluid[0042 of Andry] is directed through the manifold and the integrated fluid channel (fluid channel 405 in Fig 4 of Andry) system to make contact with a surface of the substrate(105) and the metal inverse opal structure(135/635).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819